Civilian pay; dismissal; limitation of actions; unjust conviction. — Plaintiff, a former civilian employee of the Navy Department at the Naval Station, Sangley Point, Philippines, sues to recover (1) the pay lost following his allegedly illegal dismissal in 1952, (2) a fine in the amount of $250 imposed by a court-martial in 1951, and (3) $5,000 for alleged illegal imprisonment following his conviction by court-martial, which conviction was set aside in 1963 by the United States District Court for the District of Columbia. Defendant moved for summary judgment dismissing the petition on the grounds that the claims are all barred by the statute of limitations, 28 U.S.C. § 2501, and that plaintiff has not stated a claim on which relief can be granted under 28 U.S.C. § 1495 and § 2513 for unjust conviction and imprisonment. After considering defendant’s motion, plaintiff’s opposition thereto and without oral argument, the court on October 1, 1965, concluded that plaintiff’s claims were all barred by the statute of limitations and. that his petition failed to state a claim under 28 U.S.C. § 1495 and § 2513, and ordered that the petition be dismissed. On December 17, 1965, plaintiff’s motion for reconsideration of the October 1 order and for oral argument, was denied.